527 F.2d 1391
Roy Paul PEREZ, etc., et al., Plaintiffs-Appellees,v.FORD MOTOR COMPANY, Defendant, Traders and General InsuranceCompany, Intervenor-Appellant.
No. 75--3490 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 5, 1976.

Ben W. Lightfoot, Baton Rouge, La., for intervenor-appellant.
Harvey J. Lewis, New Orleans, La., Jack B. Wise, Thibodaux, La., for plaintiffs-appellees.
Before BELL, GODBOLD and DYER, Circuit Judges.
PER CURIAM:


1
Affirmed on the opinion of the District Court. 408 F.Supp. 318 (1976).



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I